Citation Nr: 1631485	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  09-13 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the left knee, to include as secondary to service-connected chondromalacia patellar with tendonitis of the left knee.

3.  Entitlement to service connection for arthritis of the right knee, to include as secondary to service-connected chondromalacia patellar with tendonitis of the right knee.

4.  Entitlement to an initial rating in excess of 10 percent for service-connected sprain and strain of the cervical spine (cervical spine disability).

5.  Entitlement to an initial rating in excess of 10 percent prior to September 3, 2009, and in excess of 20 percent thereafter, for strain and sprain of the thoracolumbar region as well as segmental dysfunction (thoracolumbar spine disability).

6.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patellar with tendonitis of the left knee.

7.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patellar with tendonitis of the right knee.

8.  Entitlement to a rating in excess of 10 percent for left medial collateral ligament with medial instability.

9.  Entitlement to a separate compensable rating for right knee instability.

10.  Entitlement to a compensable rating for mild, non-allergic vasomotor rhinitis. 

11.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 2004 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions issued in June 2007 and February 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson Mississippi.

In August 2009, the Veteran testified before a Decision Review Office (DRO); a transcript of the hearing is of record.

In January 2012, the Board remanded the Veteran's claims for higher ratings for his service-connected cervical spine and thoracolumbar spine disabilities, his claims for service connection for bilateral hearing loss, bilateral knee arthritis, and his claim for a TDIU to the agency of original jurisdiction (AOJ) for additional development.

In May 2016, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

Finally, the Board notes that additional evidence, including VA treatment records and private treatment records, has been added to the record following the issuance of the September 2015 supplemental statement of the case, and the Veteran has not waived AOJ consideration of this evidence.  See 38 C.F.R. § 20.1304 (2015).  However, since the Veteran's claims are being remanded, the AOJ will have the opportunity to review this evidence in the first instance.

The issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for tinnitus and sleep apnea have been raised by the record in an October 2015 statement and during the May 2016 Board hearing, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a TDIU is addressed in the decision below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In a statement received in May 2012, the Veteran indicated that he did not want to pursue a claim for a TDIU due to service-connected thoracolumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of entitlement to a TDIU due to service-connected thoracolumbar spine disability have been met.  38 U.S.C.A. § 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing or on the record during a hearing, and at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204.  The withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in the January 2012 remand, the Board found that issue of entitlement to a TDIU due to service-connected thoracolumbar spine disability had been raised by the record pursuant to the Court's holding in Rice v. Shinseki. 22 Vet. App. 447 (2009).  Thereafter, in May 2012, the Veteran stated that he did not wish to pursue a claim for a TDIU.  Hence, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.


ORDER

The issue of entitlement to a TDIU due to service-connected thoracolumbar spine disability is dismissed.


REMAND

Bilateral Hearing Loss

The Veteran's claim for service connection for bilateral hearing loss was denied because the record failed to demonstrate hearing loss to an extent recognized as a disability for VA purposes.  The June 2007 rating decision based its decision on a December 2006 VA audiology examination.

Subsequent evidence suggests that the Veteran's hearing may have worsened during the course of the appeal.  For example, a February 2014 VA treatment record noted the Veteran's complaint of worsening hearing over the past several years.  A 10 decibel decrease in the Veteran's hearing acuity was noted in comparison to the December 2006 audiogram; however, the precise audiometric results, including any speech recognition scores, were not provided.  To ensure due process, the Veteran should be scheduled for a new VA examination to address the nature and etiology of any bilateral hearing loss disorder.

The Board also notes that there appears to be outstanding VA treatment records.  Specifically, while the January 2014 VA treatment record discussed the results of an audiogram, as noted above, the precise audiometric results were not provided.  Since this audiogram, if procured, could bear on the outcome of his appeal, efforts must be made to obtain it.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Bilateral Knees

The Veteran is service connected for chondromalacia patellar with tendonitis of the right and left knees.  He is also in receipt of a separate 10 percent rating for left medial collateral ligament with medial instability.  In addition to seeking higher ratings for those disabilities, the Veteran seeks a separate compensable rating for right knee instability.  Finally, the Veteran claims entitlement to service connection for bilateral knee arthritis.  The Board notes that service connection for bilateral knee arthritis was denied by the RO because there was no evidence of arthritis during any of the Veteran's VA examinations.

Concerning his claims for increased ratings, the Veteran was last afforded a VA examination in April 2014 to assess the nature and severity of those disabilities.  At that time, the Veteran's flexion in both knees was reportedly 140 degrees or greater, joint stability testing was normal, and the examiner noted that the Veteran did not use any assistive devices.  Finally, the April 2014 VA examiner noted that there was no X-ray evidence of degenerative or traumatic arthritis in either knee.

Subsequently, in a June 2015 VA treatment record, the Veteran's flexion was reportedly 125 degrees in both knees.  In the same June 2015 VA treatment record, an MRI revealed degenerative changes in the menisci of the right knee, and degenerative changes in the patellofemoral compartment and the menisci of the left knee.  The Veteran was diagnosed with osteoarthritis of the bilateral knees.  During his May 2016, the Veteran indicated that both knees were unstable, and that he recently received injections in his knees at the end of 2015.  He also indicated that he used braces on both knees.

In light of the Veteran's allegations of worsening, as well at the amount of time that has passed since the Veteran's last examination, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected chondromalacia patellar with tendonitis of the right and left knees. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Furthermore, given that the Veteran was diagnosed with bilateral knee osteoarthritis, the VA examiner should also address the nature and etiology of that diagnosis, as well as the symptomatology associated with the Veteran's bilateral knee osteoarthritis and whether it differs from the symptomatology associated with his already service-connected right and left knee disabilities.  In this regard, in order to prevail on his claims, the evidence must establish that bilateral knee arthritis is either related to his military service or his service-connected chondromalacia patellar with tendonitis of the right and left knees, and that the symptoms associated with bilateral knee arthritis differ from his service-connected chondromalacia patellar with tendonitis of the right and left knees; otherwise, any grant of service connection for bilateral knee arthritis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015) (evaluation of the same manifestation under different codes is to be avoided).

Cervical Spine and Thoracolumbar Spine

With regard to the Veteran's service-connected cervical spine disorder, the Veteran was afforded a VA examination in October 2012 to address the nature and severity of that disability.  The examiner noted that there was no evidence of degenerative or traumatic arthritis on X-rays.

Subsequently, a June 2013 VA radiograph showed mild degenerative changes if the lower cervical spine.  The Veteran's C6 vertebrae showed a minor anterior osteophyte formation, and there was a mild loss of the normal cervical lordosis.  A November 2013 VA treatment record noted that a cervical pillow was to be mailed to the Veteran's home due to the loss of his cervical lordosis.  During his May 2016 hearing, the Veteran reported increasing pain, as well as radiating pain between his shoulder blades when he "popped" his neck.

With regard to the Veteran's thoracolumbar spine disorder, the Veteran was last afforded a VA examination in April 2014.  However, during his May 2016, he stated that he had increased pain, and that he experienced flare-ups roughly four times a week.  He also stated that, during flare-ups, he could only bend slightly due to pain and that he had to lie down and used pillows, a TENS unit, and/or a heating pad to deal with his symptoms.  He stated that flare-ups lasted a few hours.  He also reported radiating pain down his legs.

In light of allegations of worsening, as well at the amount of time that has passed since the Veteran's last examination, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected cervical spine and thoracolumbar spine disabilities. See Snuffer v. Gober, supra; Caffrey v. Brown, supra; VAOPGCPREC 11-95 (1995).

Non-Allergic Vasomotor Rhinitis

With regard to the Veteran's service-connected mild, non-allergic vasomotor rhinitis, he was last afforded a VA examination in October 2012 to address the nature and severity of that disability.  At that time, the examiner noted that there was not a 50 percent or greater obstruction of the nasal passages on both sides, and that was not a complete obstruction on one side.

In an April 2016 statement, the Veteran's representative argued that the Veteran's noncompensable rating did not adequately reflect the current severity of the Veteran's service-connected mild, non-allergic vasomotor rhinitis.  During his May 2016 hearing, the Veteran reported needing to clear his nasal passages frequently.  He stated that it felt as though both nasal passages were blocked partial, and that he constantly needed to force air out through his nose.

In light of allegations of worsening, as well at the amount of time that has passed since the Veteran's last examination, a remand is necessary in order to schedule him for an appropriate examination in order to assess the current nature and severity of his service-connected mild, non-allergic vasomotor rhinitis. See Snuffer v. Gober, supra; Caffrey v. Brown, supra; VAOPGCPREC 11-95 (1995).

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.  In this regard, treatment records dated through October 26, 2015, are associated with the record.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's claims, including the January 2014 audiogram, as well as any VA treatment records dated after October 26, 2015.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral hearing loss disability.  The claims file should be made available for review.

The examiner should provide an opinion as to whether the Veteran has a hearing loss disability per VA standards in either ear, and if so, it is at least as likely as not (a 50 percent for greater probability) that the Veteran's hearing loss is due to, or the result of, his service.

A complete rationale for any opinion should be provided.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected chondromalacia patellar with tendonitis of the right and left knees, as well as the nature and etiology of his bilateral knee arthritis.

-  First, the examiner should identify and distinguish the degree of disability and symptoms associated with the Veteran's service-connected chondromalacia patellar with tendonitis of the right and left knees, in relation to his  bilateral knee arthritis.  If the degree of disability and symptoms associated with the Veteran's service-connected chondromalacia patellar with tendonitis of the right and left knees and his currently nonservice-connected bilateral knee arthritis cannot be distinguished, the examiner should clearly indicate that fact and provide an explanation.

-  With regard to the Veteran's bilateral knee arthritis, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent for greater probability) that the Veteran's bilateral knee arthritis is due to, or the result of, his service.

-  If the Veteran's bilateral knee arthritis is not related to his military service, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent for greater probability) that the Veteran's bilateral knee arthritis is due to, or aggravated by, his service-connected chondromalacia patellar with tendonitis of the right and left knees.

A rationale is requested for each opinion provided.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected cervical spine and thoracolumbar spine disabilities.

A complete rationale for any opinion should be provided.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected mild, non-allergic vasomotor rhinitis.

The examiner should specifically comment on the presence of any nasal obstruction.

A complete rationale for any opinion should be provided.

6.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


